Citation Nr: 1742101	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  04-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and asbestosis.

2.  Entitlement to a compensable disability rating for right ear drum disability.
 
3.  Entitlement to a disability rating in excess of 10 percent for heart disability.  

4.  Entitlement to an effective date earlier than March 28, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).
 
5.  Entitlement to an effective date earlier than March 28, 2009, for the grant of Dependents' Educational Assistance (DEA) benefits. 


REPRESENTATION

Appellant (Veteran) represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2001, December 2004, August 2010, April 2014, and January 2016 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Montgomery, Alabama.  This case has been subject to multiple previous Board decisions and remands and to an April 2012 Memorandum Decision by the U.S. Court of Appeals for Veterans Claims.  Most recently, in December 2015, the Board remanded the issues on appeal for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since the most recent Statement of the Case (SOC) dated in March 2017 (addressing heart disability) and the most recent Supplemental SOC (SSOC) dated in April 2017 (addressing the claims regarding lung disease, ear disability, and TDIU and DEA benefits).  

The claim for a higher rating for ear disability will be decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of service connection for scar tissue in the right ear area and for vertigo have been raised in the record.  The issue regarding scar tissue is discussed by the representative in statements dated from August 2011 to August 2017, while the issue regarding vertigo is raised in a VA compensation examination report dated in March 2017, and in a VA treatment record dated in April 2017.  Although the scar tissue matter has been discussed by VA during the pendency of the appeal, the issue has not been specifically adjudicated by the AOJ; nor has the issue regarding vertigo.  As such, the Board does not have jurisdiction over these issues.  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

Throughout the appeal period, right ear drum disability has not been productive of chronic residuals such as suppuration and aural polyps.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected right ear drum disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  The reports of the examinations include sufficient evidence to accurately adjudicate the claim decided here.    

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Higher Rating Claim 

In a December 2004 rating decision, the AOJ granted service connection for the loss of the right ear drum and assigned a 0 percent rating effective the date of claim for service connection in June 2003.  The Veteran did not appeal the decision.  On November 5, 2009, the AOJ received the Veteran's increased rating claim for this disability.  In the August 2010 rating decision on appeal, the AOJ denied the claim.  In the decision below, the Board will consider whether a compensable rating has been warranted at any time since November 5, 2008, one year prior to the date of claim for increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the Veteran's right ear disability under Diagnostic Code (DC) 6200 of 38 C.F.R. § 4.87.  This DC addresses chronic suppurative otitis media, mastoiditis, or cholesteatoma and authorizes a sole rating of 10 percent for suppuration or aural polyps.  The DC indicates that separate ratings should be awarded for other residuals such as hearing impairment, tinnitus, labyrinthitis, nerve paralysis, or bone loss.  The Board further notes that DC 6211 addresses perforation of the tympanic membrane, with a sole authorized rating of 0 percent.  See 38 C.F.R. § 4.87.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence of record consists of VA and private treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in March 2010, April 2015, and March 2017.  This evidence documents that the Veteran was exposed to acoustic trauma during active duty, and has been service connected for hearing loss, tinnitus, and the right ear drum disorder addressed in this appeal.  The evidence also demonstrates that the Veteran has undergone multiple surgeries for right ear disability.    

In the March 2010 VA report, the examiner noted the Veteran's history of five "tympanoplasties on his right ear ... and tumors removed from his right ear[.]"  The Veteran indicated that he had experienced pain on the right side of his head due to constant ear infections.  The examiner noted that the Veteran had a history of brain aneurysm.  The examiner noted no evidence of intracranial lesions or scarring from tumor excision.  The Veteran stated that he had been prescribed "eardrops for recurrent infections" but the examiner indicated that VA treatment records did not corroborate this claim.  On examination, the examiner noted "mild surgical deformity" to the right tragus.  The examiner also found, "[p]osterior to the ear there is a well healed scar 5 cm long slightly hypopigmented not visually apparent on examination except with bending his ear forward."  The examiner noted the right external canal as clear and the right tympanic membrane as opaque.  

The April 2015 VA report described a history of a perforated right tympanic membrane with "several repairs."  The examiner noted scarring on the right tympanic membrane and noted hearing loss and tinnitus as residuals of the disorder.  The examiner also indicated that the Veteran did not use continuous medication for the disorder, and did not experience as the result of the disorder a peripheral vestibular disorder or neoplasms.  The examiner found the Veteran with a normal ear canal and a normal external ear.  

A November 2016 VA treatment record notes the Veteran's complaints of "frequent" bilateral ear infections described as "itchy and scratchy ears" and of ear aches.  The treating physician noted the Veteran's history of ear pruritis.  The Veteran denied "purulent otorrhea, aural pressure, or [tympanostomy] tubes."  The physician examined the Veteran and found a clear ear canal, a thickened and scarred right tympanic membrane with "shallow anterior retraction" and negative Valsalva.  The physician noted no evidence of effusion, cholesteatoma, or active ear infection.  The examiner also stated that the Veteran was "not interested in any revision / surgical intervention at this point for right TM and CHL."  

The March 2017 VA report noted scarring on the right tympanic membrane and indicated unsteady gait "due to imbalance."  But the examiner also noted no use of continuous medication for right ear disability, no peripheral vestibular condition, no neoplasms, no ear infection, no inflammation, and no cholesteatoma.  The examiner found a normal ear canal.  The examiner further indicated that the Veteran had a right eardrum with scarring from surgeries.  

In sum, the evidence dated during the appeal period indicates significant residuals of right ear disability.  The evidence documents multiple surgeries prior to the date of claim, and residuals during the appeal period of tympanic membrane scarring, ear aches, ear pruritis, hearing loss, and tinnitus.  However, a compensable rating is not warranted here because the evidence does not approximate the criteria noted under DC 6200, which requires, for a 10 percent evaluation, evidence of suppuration or aural polyps due to chronic suppurative otitis media, mastoiditis, or cholesteatoma.  38 C.F.R. § 4.87, DC 6200.  Each of the VA examination reports detailed earlier, in addition to the VA treatment records, is negative otitis media, mastoiditis, and cholesteatoma, and negative for ear suppuration or aural polyps.  As such, a 10 percent rating is not warranted here under DC 6200.  See 38 C.F.R. § 4.87.  

In assessing this claim, the Board has considered the Veteran's lay assertions regarding symptomatology.  He is competent to report observable symptoms such ear aches and pruritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his ear disability concerns internal pathology beyond a lay witness's capacity.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the issue of whether he experiences chronic suppurative otitis media, mastoiditis, or cholesteatoma, or experiences underlying symptoms such as chronic suppuration or aural polyps, the medical evidence is more credible.  As the probative medical evidence directly addressing this issue (in the VA medical evidence) is more credible, it is of more probative value.  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the neutral VA examiners.  In weighing the evidence, the Board finds that that evidence preponderates against the lay assertions regarding symptomatology.  See Alemany and Gilbert, both supra.

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals such as hearing loss and tinnitus are separately service connected pursuant to DC 6200, and will not be addressed here.  Further, the question regarding whether scar tissue and balance problems should be separately service connected under DC 6200 have been referred to the AOJ for appropriate development.  See 38 C.F.R. § 4.87.  


ORDER

Entitlement to a compensable disability rating for right ear drum disability is denied.  



REMAND

A remand is warranted for the issues remaining on appeal.  

With regard to the service connection claim for lung disability:  Pursuant to the Board's December 2015 remand, the Veteran underwent VA examination in March 2017.  The examiner commented on the issue of whether lung disability related to service, but did not comment on whether service-connected disability (e.g., heart and ear disabilities) caused or aggravated lung disability (as the representative has asserted).  See 38 C.F.R. § 3.310.  A remand is therefore warranted for additional medical commentary.     

The higher initial rating claim for heart disability must be remanded as well because it is inextricably intertwined with the service connection claim for lung disability.  Medical evidence of record indicates interaction between the disabling effects of lung disability and service-connected heart disability.  For example, the results of a September 2014 stress test indicate that limitations may stem from lung disease rather than from heart disease.  Given this background, any decision regarding heart disability must be suspended until the service connection claim for lung disability is fully developed and finally decided.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001)(where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).   

The earlier effective date claims for TDIU and DEA must be remanded as well.  Each of these claims is also inextricably intertwined with the remanded claims regarding heart and lung disease.  See Smith, supra.  Further, the AOJ should refer the TDIU claim for extraschedular consideration (see below).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in April 2017.  All records/responses received must be associated with the claims file.  

2.  Return the case to the VA examiner who conducted the March 2017 examination for lung disability.  The examiner should again review the claims file and then comment on the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that diagnosed lung disability is due to or caused by service-connected disability?     

(b)  If the response to (a) is negative, is it at least as likely as not that such disability is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

(c)  In answering these questions, please comment on the extent to which heart disease affects lung disease, and on the representative's August 2017 assertion that lung disability may relate to anesthesia the Veteran received during surgery on his service-connected right ear disability.  

Please explain in detail any opinion provided.  

If the examiner who conducted the March 2017 VA examination is not available, arrange to have the above questions answered by a suitably qualified health care professional.  A re-examination should only be scheduled if the examiner determines this is necessary.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims - service connection for lung disability, higher initial rating claim for heart disability, earlier effective dates for TDIU and DEA - should be readjudicated.  All evidence received since the most recent SOC and SSOC should be considered.  

(a)  In readjudicating the higher initial rating claim for heart disability, the AOJ should: 

(i) Consider the disabling effects of lung disease, unless the symptomatology related to lung disability can be clearly distinguished from that related to heart disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability). 

(ii) Address the representative's argument that temporary total ratings should apply between January and April 2001, and between May and August 2004.  See 38 C.F.R. §§ 4.29, 4.30.  

(b)  In readjudicating the earlier effective date claims for TDIU and DEA, the AOJ should address whether a schedular TDIU rating has been warranted from February 4, 2004.  From that date, the combined schedular rating totaled 70 percent, with a 50 percent rating assigned for service-connected psychiatric disability.  See 38 C.F.R. § 4.16(a).  

(c)  For the period prior to February 4, 2004, the AOJ should refer the case to the VA Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of whether a TDIU was warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

The Veteran maintains he has been unemployable since the early 1990s.  The record indicates that he has been unemployed since then.  He has received SSA disability benefits since then mainly due to service-connected psychiatric disability.  Since December 2006, VA vocational rehabilitation notes indicate that, due in part to service-connected disabilities, the Veteran could not profit from vocational rehabilitation services to achieve a vocational goal.  

If any benefit sought remains denied, the Veteran and his representative should be provided with a SSOC. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


